                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION


  JOHNNY ISAIAH PRATHER,
        Plaintiff,
              v.                                   CIVIL ACTION FILE
                                                   NO. 1:18-CV-4028-TWT


  GA. BOARD OF PARDONS &
  PAROLES, et al.,

        Defendants.

                                          ORDER


            This is a pro se prisoner civil rights action. It is before the Court on the

Report and Recommendation [Doc. 3] of the Magistrate Judge recommending

dismissing the action pursuant to 28 U. S. C. § 1915(g). The Court approves

and adopts the Report and Recommendation as the judgment of the Court. This

action is DISMISSED.

            SO ORDERED, this 10 day of October, 2018.



                                        /s/Thomas W. Thrash
                                        THOMAS W. THRASH, JR.
                                        United States District Judge




T:\ORDERS\18\Prather\r&r.wpd
